Allowability Notice
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2021 has been entered.
 
Response to Amendment
This communication is responsive to the applicant’s amendment dated 04/27/2021.  The applicant(s) amended claims 1, 6, 14, and 19 and canceled claims 3-5 and 16-18.

Response to Arguments
Applicant’s arguments, see Remarks pages 8-10, filed 04/27/2021, with respect to independent claims 1 and 14 have been fully considered and are persuasive.  The 35 USC 103 Rejections of claims 1-2, 6-15, and 19-26 have been withdrawn. 

Allowable Subject Matter
Claims 1-2, 6-15 and 19-26 are allowed.

The following is an examiner’s statement of reasons for allowance: 

After further search and consideration, the Examiner deems the prior art of record, whether taken alone or in combination, fails to teach, inter alia, “when there are a plurality of name candidates each having a confidence score exceeding the first threshold and not exceeding the second threshold, the controller is configured to ask the user to confirm the plurality of name candidates” in combination with the other claimed features. Therefore, the claims as a whole are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARK . VILLENA
Examiner
Art Unit 2658


/MARK VILLENA/
Examiner, Art Unit 2658